internal_revenue_service national_office technical_advice_memorandum april third party communication none date of communication not applicable number release date index uil no case-mis no tam-151817-05 ------------------------------------------------ ----------------------------------------------- ---------------------------------------------------------------- ------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend year year year year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree ------- ------- ------- ------- -------- ------- ------- --------------- ------------- --------------- ------------- --------------- -------------------------- ---------------------------------- ------------------------------- ---------------- -------------------------------------- -------------------------- tam-151817-05 dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurem dollar_figuren dollar_figurep dollar_figureq dollar_figurer dollar_figures ---------------- --------------- --------------- --------------- --------------- --------------- --------------- --------------- --------------- ------------- --------------- ------------- issue if a taxpayer reduced its suspense_account balance pursuant to sec_447 of the internal_revenue_code and included the amount of that reduction in gross_income for a year should the taxpayer’s suspense_account balance be increased when the taxpayer carries back to that year a net_operating_loss nol that exceeds the amount of taxable_income including the sec_447 amount originally reported conclusion the taxpayer’s suspense_account balance should not be increased after the carryback of a nol in this situation because the provisions of sec_447 should be interpreted in light of the requirements of the sec_172 absorption_rules the original amount included in gross_income from the suspense_account is part of the taxable_income used to absorb the nol_carryback under the sec_172 absorption_rules thereby increasing the amount of the nol to be absorbed in a carryback_year and decreasing the amount of the nol available for use in succeeding years consequently it would be contrary to the overall purpose and legislative intent of sec_447 to apply sec_447 and increase the suspense_account balance under the facts of this case facts the taxpayer is a c_corporation engaged_in_the_business_of_farming it is a family_corporation as that term is defined in sec_447 the taxpayer files its federal_income_tax returns on the basis of a calendar_year the taxpayer initially used the cash_receipts_and_disbursements_method of accounting prior to the taxpayer was required by sec_447 to change from the cash_receipts_and_disbursements_method of accounting to the accrual_method of accounting at that time the taxpayer established a suspense_account under sec_447 in lieu of taking into account adjustments under sec_481 the opening balance of the suspense_account tam-151817-05 was dollar_figurea the taxpayer was not required to make and did not make any adjustment to the suspense_account until the taxpayer_relief_act_of_1997 p l amended sec_447 to provide for the phaseout of existing suspense accounts for year the taxpayer reduced its suspense_account by dollar_figureb and included that amount in gross_income on its year form_1120 u s_corporation income_tax return the taxpayer reported taxable_income including the suspense_account income of dollar_figurec for year the taxpayer reduced its suspense_account by dollar_figured and included that amount in gross_income after using the suspense_account income to offset what would have been a nol of dollar_figured the taxpayer reported dollar_figure of taxable_income on its year form_1120 for year the taxpayer reduced its suspense_account by dollar_figureb and included that amount in gross_income after using the suspense_account income to offset what would have been an additional loss the taxpayer reported a nol of dollar_figuree on its year form_1120 it carried back that nol to its year taxable_year where it reduced the year taxable_income from dollar_figuref to dollar_figureg the taxpayer claimed and received a refund of tax attributable to the reduction to its year taxable_income for year the taxpayer reduced its suspense_account by dollar_figureb and included that amount in gross_income on its year form_1120 the taxpayer reported taxable_income of dollar_figureh for year the taxpayer reduced its suspense_account by dollar_figureb and included that amount in gross_income after using the suspense_account income to offset what would have been an additional loss the taxpayer reported a nol of dollar_figurei on its year form_1120 the taxpayer timely filed a form_1139 corporation application_for tentative refund to carry back its year nol to its year and year tax years on line c of that form the taxpayer stated that its taxable_income from its year tax_return before the year nol_carryback was dollar_figureg this amount takes into account the year nol_carryback on line d of the form the taxpayer stated that its taxable_income from its year tax_return from which it would subtract the carryback was dollar_figurej the taxpayer used an asterisk to indicate there was an explanation for this figure the taxpayer explained that it eliminated the sec_447 adjustment of dollar_figureb and stated that because taxable_income in year has been reduced to zero through the carryback of net operating losses the inclusion for purposes of sec_447 has also been reduced to zero on line we note that there is an issue concerning whether the applicable_portion should have been recalculated because the suspense_account was reduced by a lesser amount in the preceding year see sec_447 however we are not addressing that issue in this tam because it was not specifically part of the request the taxpayer made a corresponding adjustment to increase its suspense_account balance by dollar_figureb tam-151817-05 of the form the taxpayer reported a nol deduction of dollar_figurei the taxpayer applied dollar_figurej of its year nol_carryback to the year tax_year and calculated its remaining year nol to be dollar_figurek this amount was carried to the year tax_year and as a result the taxpayer reduced its year taxable_income to dollar_figurem the taxpayer claimed a refund of the balance of the tax it had paid for year and a portion of the tax it had paid for year for year the taxpayer reduced its suspense_account by dollar_figureb and included that amount in gross_income after using the suspense_account income to offset what would have been an additional loss the taxpayer reported a nol of dollar_figuren for year the taxpayer timely filed a form_1139 to carry back its year nol to its year tax_year similar to the calculations on the prior form_1139 the taxpayer eliminated the sec_447 adjustment of dollar_figureb for year and made a corresponding adjustment to increase its suspense_account balance the taxpayer applied dollar_figurep of its year nol to the year tax_year and calculated its remaining year nol to be dollar_figureq this amount was carried forward to the year tax_year the taxpayer claimed a refund of the balance of the tax it had paid for year the reported suspense_account balance after the taxpayer’s transactions through tax_year year was dollar_figurer law and analysis sec_447 provides as follows b phaseout of existing suspense accounts - i in general -each suspense_account under this subsection shall be reduced but not below zero for each taxable_year beginning after date by an amount equal to the lesser of- i the applicable_portion of such account or ii percent of the taxable_income of the corporation for the taxable_year or if the corporation has no taxable_income for such year the amount of any net_operating_loss as defined in sec_172 for such taxable_year for purposes of the preceding sentence the amount of taxable_income and net_operating_loss shall be determined without regard to this paragraph ii coordination with other reductions -the amount of the applicable_portion for any taxable_year shall be reduced but not below zero by the amount of any reduction required for such taxable_year under any other provision of this subsection tam-151817-05 iv sic inclusion in income -any reduction in a suspense_account under this paragraph shall be included in gross_income for the taxable_year of the reduction sec_447 provides that for purposes of sec_447 the term applicable_portion means for any taxable_year the amount which would ratably reduce the amount in the account after taking into account prior reductions to zero over the period consisting of such taxable_year and the remaining taxable years in such first taxable years sec_172 of the code allows a net_operating_loss_deduction equal to the aggregate of the net_operating_loss carryovers and net_operating_loss carrybacks to a taxable_year sec_172 defines a net_operating_loss as the excess of deductions permitted by chapter over the gross_income certain modifications set forth in sec_172 are taken into account in computing a nol for example sec_172 provides that no nol deduction shall be allowed when determining the nol under sec_172 and the regulations thereunder once the amount of a nol is determined the nol is carried back or carried over in accordance with the rules of sec_172 the amount carried back or carried over to a taxable_year results in a nol deduction in the year of the carryback or carryover sec_172 and require generally that a nol for any taxable_year first be carried back to each of the previous taxable years and if unabsorbed by the income in those years carried forward to each of the taxable years following the taxable_year of such loss for tax years ending in or the nol_carryback period i sec_5 years see sec_172 finally under sec_172 the entire amount of the nol for any taxable_year must be carried to the earliest of the taxable years to which such loss may be carried after a nol is carried back or forward to a year the taxpayer must calculate the amount of the nol absorbed in the carryback carryover year and consequently the amount of the nol that remains to be used in succeeding taxable years sec_172 of the code and sec_1_172-5 of the income_tax regulations set forth the rules for calculating the absorption sec_172 provides that after a nol is carried back or forward to a year the portion of the nol available for use in succeeding taxable years is the excess if any of the amount of such loss over the sum of the taxable_income with certain modifications for individuals and reits for each of the prior taxable years to which such loss may be carried for this purpose the taxable_income for such prior years is computed without regard to the nol for the loss_year or any year thereafter see sec_172 and sec_1_172-5 in the present case the taxpayer incurred nols in year year and year it carried back those nols to year and year the taxable_income as originally tam-151817-05 reported for year and year included amounts from reducing the suspense_account balance pursuant to sec_447 when the taxpayer carried back its year nol to year the year nol exceeded the taxable_income originally reported for year after taking into account the year nol_carryback similarly when the taxpayer carried back its year nol to year the year nol exceeded the taxable_income originally reported for year after taking into account the year nol_carryback when faced with this situation the taxpayer reduced taxable_income by the amount of the suspense_account balance originally included in income for that year and made a corresponding increase to the suspense_account balance the taxpayer then applied the nol to that lesser amount of taxable_income consequently the amount of the nol that was absorbed was equal to taxable_income originally reported minus the amount originally included from the suspense_account as explained above sec_172 and sec_1_172-5 set forth explicit rules for calculating the amount of a nol absorbed in a carryback carryover year and consequently the amount of the nol that remains to be used in succeeding taxable years sec_172 provides that after a nol is carried back or forward to a year the portion of the nol available for use in succeeding taxable years is the excess if any of the amount of such loss over the sum of the taxable_income with certain modifications for individuals and reits for each of the prior taxable years to which such loss may be carried for this purpose the taxable_income for such prior years is computed without regard to the nol for the loss_year or any year thereafter see sec_172 and sec_1_172-5 thus when the taxpayer carried its year nol to year the amount of the nol absorbed in year should have been computed without regard to the year nol and therefore without making any adjustment to the amount of the suspense_account balance originally included in income for year consequently the year nol of dollar_figurei should have been absorbed by dollar_figureg of taxable_income for year dollar_figures of the year nol was then available for years after year the entire amount of taxable_income for the carryback_year including the amount attributable to income from the suspense_account was available to absorb the nol the taxpayer argues that under sec_447 the suspense_account reduction amount and thus the amount to be included in gross_income under sec_447 is dollar_figure in any year in which a nol deduction fully offsets taxable_income the taxpayer notes that the term taxable_income is defined in sec_63 and that taxable_income is calculated by taking into account any sec_172 nol deduction thus the taxpayer argues that because the nol deduction reduces taxable_income to dollar_figure the suspense_account is not reduced and no sec_447 amount is included in gross_income therefore in a year in which a taxpayer’s taxable_income is fully offset by a nol_carryback there also should be no sec_447 amount included in income for purposes of the sec_172 absorption calculation tam-151817-05 as discussed above the portion of the nol available for use in succeeding taxable years is the excess if any of the amount of such loss over the sum of the taxable_income with certain modifications for individuals and reits for each of the prior taxable years to which such loss may be carried for this purpose the taxable_income for such prior years is computed without regard to the nol for the loss_year or any year thereafter see sec_172 and sec_1_172-5 there is no special provision under sec_172 or the regulations for making any adjustment concerning sec_447 suspense accounts when calculating absorption taxable_income the taxpayer in this case is attempting to exclude the suspense_account income from gross_income in the carryback_year by using the nol to change the computation of taxable_income this is exactly what sec_172 and sec_1_172-5 forbid for purposes of calculating the absorption in the instant case if the original sec_447 amount were recomputed and reduced to take into account the nol_carryback the amount of the nol_carryback absorbed under sec_172 would still include the original sec_447 amount consequently this recomputation would result in the taxpayer paying tax twice on the amount of that adjustment - once when the nol_carryback is absorbed and then again when the suspense_account balance is reduced in a later year therefore because of that resulting double_taxation it is our position that the suspense_account should remain reduced to the extent of the sec_447 gross_income inclusion as originally computed prior to the nol_carryback our position is in accord with the overall intent of sec_447 which was to require a measured recognition of existing suspense accounts furthermore the legislative_history indicates that the purpose of the specific provision at issue -- sec_447 - - was to provide further deferral of income_recognition from a suspense_account in situations where an increased tax obligation would cause liquidity concerns for a corporation the legislative_history of sec_447 provides the following t he committee recognizes that requiring the recognition of previously established suspense accounts may impose liquidity concerns upon some farm corporations thus the committee provides an extended period over which existing suspense accounts must be restored to income and provides further deferral where the corporation has insufficient income for the year h_r rep no 105th cong 1st sess s rep no 105th cong 1st sess when a nol is carried back to reduce taxable_income to dollar_figure in an earlier year that does not create a situation where there is a liquidity concern with compare sec_170 when a taxpayer has both a nol_carryover and a charitable_contribution carryover sec_170 reduces the charitable_contribution carryover and precludes a taxpayer from receiving a double benefit see also revrul_76_145 1976_1_cb_68 tam-151817-05 respect to that earlier year therefore the result in the instant case is in accord with the purpose of sec_447 because the original amounts included in gross_income from the suspense_account in year and year should be recognized in those years our conclusion under the facts of this tam is consistent with the treatment of a taxpayer who has a nol determined without regard to sec_447 arising in the same taxable_year for which a suspense_account inclusion is being calculated under sec_447 under sec_447 the taxpayer must increase its gross_income up to the amount of such nol if less than the applicable_portion to arrive at taxable_income the result is that the taxpayer no longer has a nol for the year and decreases its suspense_account balance by the amount of such nol the same thing should happen when a nol is carried back to a year in which suspense_account gross_income was taken into account prior to the carryback of the nol such a rule would require that when a nol is carried back to a year in which a taxpayer has an inclusion under sec_447 the taxpayer’s suspense_account should be reduced if the sec_447 gross_income inclusion increases taxable_income as computed for purposes of the second sentence of sec_172 and decreases a nol_carryover to a succeeding year accordingly we conclude that sec_447 does not apply under the facts of this case and the suspense_account should remain reduced to the extent of the sec_447 gross_income inclusion as originally computed prior to the nol_carryback caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
